NO. 07-11-00446-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                     MARCH 29, 2012


                             JOHNNY DEANDA, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                  NO. 2753; HONORABLE KELLY G. MOORE, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Appellant Johnny Deanda, a prison inmate appearing pro se, filed notice of

appeal from the trial court’s ruling on his request for additional pre-sentence jail-time

credit. We will dismiss the appeal for want of jurisdiction.


       Appellant was convicted of attempted murder in 1983 and sentenced to twenty

years in prison. He remains in prison, apparently because he has been paroled at times

but returned to incarceration after revocation. In October 2011, appellant filed a motion

in the trial court for judgment nunc pro tunc seeking pre-sentence jail-time credit.

Dissatisfied with the court’s ruling on his motion, he filed notice of appeal.
      On our own motion we questioned our jurisdiction.1 See Ryan v. State, No. 07-

09-0340-CR, 2010 Tex. App. Lexis 883, at *2-3 (Tex.App.--Amarillo Feb. 8, 2010, no

pet.) (mem. op.) (“An appellate court is obligated to determine, on its own motion, its

jurisdiction to entertain an appeal”) (citing State v. Roberts, 940 S.W.2d 655, 657

(Tex.Crim.App. 1996), overruled on other grounds, State v. Medrano, 67 S.W.3d 892,

901-03 (Tex.Crim.App. 2002)).     The Texas Constitution provides that the courts of

appeals have appellate jurisdiction “under such restrictions and regulations as may be

prescribed by law.” Tex. Const. art. V, § 6(a). Thus a party may generally appeal only

those cases authorized by the Legislature for appeal. Keaton v. State, 294 S.W.3d 870,

871 (Tex.App.--Beaumont 2009, no pet.); see Olowosuko v. State, 826 S.W.2d 940, 941

(Tex.Crim.App. 1992) (“It is axiomatic that a party may appeal only that which the

Legislature has authorized”). “The standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.” Abbott v.

State, 271 S.W.3d 694, 696-97 (Tex.Crim.App. 2008). “A defendant in any criminal

action has the right of appeal under the rules hereinafter prescribed . . . .” Tex. Code

Crim. Proc. Ann. art. 44.02 (West 2006). For appellate purposes, a “criminal action no

longer exists after a defendant has been convicted and the direct appeal process from

that conviction has been exhausted.”        Skinner v. State, 305 S.W.3d 593, 594

(Tex.Crim.App. 2010) (per curiam).       In the present matter, we find no appellate

jurisdiction for review of an order denying a post-conviction request for nunc pro tunc

jail-time credit. See Abbott, 271 S.W.3d at 697 (finding no jurisdictional basis for court

of appeals to review trial court’s post-judgment order denying defendant’s time-credit
      1
        By letter we notified the parties of our jurisdictional concern and abated the
case until further order. We now order the abatement dissolved.
                                            2
motion). We accordingly dismiss appellant’s appeal for want of jurisdiction. 2 Tex. R.

App. P. 43.2(f).


                                                                  Per Curiam



Do not publish.




        2
            Appellant’s motion for additional time to file his appellate brief is dismissed as
moot.
                                                3